Citation Nr: 9900716	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for residuals of an ear 
infection.

3. Entitlement to an increased disability evaluation for 
nonunion, right clavicle, currently evaluated as 20 
percent disabling.

4. Entitlement to an increased disability evaluation for 
acute tubular necrosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to 
March 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions dated in June and October 
1995 by the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).

While entitlement to service connection for residuals of a 
right ear infection and right ear hearing loss were developed 
as separate issues, the Board finds, after review of the 
evidence of record and in view of the fact that these 
disorder(s) arise from the same reported ear infection, that 
these issues are more appropriately characterized as 
entitlement to service connection for residuals of a right 
ear infection to include right ear hearing loss.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he developed an ear infection and 
subsequent ear problems and hearing loss during his period of 
active duty.  He argues that he was exposed to severe weather 
during boot camp without appropriate clothing and became ill 
as a result.  He further argues that he has constant pain in 
the right shoulder with limitation of motion and that as a 
consequence of his acute tubular necrosis, he is constantly 
fatigued and experiences a burning sensation on urination. 
DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against entitlement to an increased disability 
evaluation for nonunion of the right clavicle.  However, the 
Board finds that service connection is warranted for 
residuals of a right ear infection to include right ear 
hearing loss and furthermore, the evidence supports 
entitlement to a 60 percent disability evaluation for acute 
tubular necrosis.


FINDINGS OF FACT

1. The service medical records reflect that the appellants 
ears were normal and hearing was 15/15 to whispered voice 
on service entry examination on February 14th, 1956.

2. On February 23rd, 1956, the appellant was seen for 
complaints of an earache and inability to hear in the 
right ear.  He was seen for similar complaints the 
following day and again on February 29th at which time he 
was admitted for evaluation.  On March 6th audiological 
evaluations revealed the presence of a marked hearing loss 
in the right ear and the examiner recommended the 
appellants release from service. 

3. A Report of Board of Medical Survey dated in March 1956 
noted that the appellant was diagnosed with partial 
deafness, right ear, cause undetermined.  It was further 
noted that the appellant had reported he had diminished 
hearing in his right ear prior to coming into the service.

4. There is no pre-service evidence to document the presence 
of a right ear disorder to include hearing loss prior to 
service entry.

5. The appellants nonunion of the right clavicle is 
manifested by complaints of constant pain in the right 
medial clavicular area with intermittent tingling and 
limitation of motion and is not productive of ankylosis or 
limitation of motion to midway between the side and 
shoulder level or of any impairment of the humerus. 

6. The appellants acute tubular necrosis is manifested by 
complaints of low back pain, burning on urination and 
constant fatigue and is shown to be productive of constant 
albuminuria with a creatinine of 3.7 percent, indicative 
of a definite decrease in kidney function.


CONCLUSIONS OF LAW

1. The presumption of soundness on service entry with respect 
to a right ear disorder to include hearing loss has not 
been rebutted by clear and unmistakable evidence of a 
preexisting disorder.  38 U.S.C.A. §§ 1132, 5107(b) (West 
1991); 38 C.F.R. § 3.304(b)(3) (1998).

2. A right ear disorder as a residual of an ear infection to 
include right ear hearing loss was incurred during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).

3. The schedular criteria for a disability evaluation in 
excess of 20 percent for nonunion of the right clavicle 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
5203 (1998).

4. The schedular criteria for a 60 percent disability 
evaluation for acute tubular necrosis are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 7532 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellants claims for 
service connection and for increased disability evaluations 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The findings during service with regard to a 
right ear infection and right ear hearing loss are deemed to 
adequate to render the appellants claim for service 
connection plausible.  Furthermore, his assertions concerning 
the severity of his service-connected disabilities since 
their last evaluation by VA are sufficient to well ground 
these claims.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

I.  Service Connection

The appellant argues that service connection is warranted for 
residuals of a right ear infection to include right ear 
hearing loss.  After careful review of the record and 
weighing of the evidence, the Board concludes that 
entitlement to service connection for residuals of a right 
ear infection to include right ear hearing loss is warranted. 

The appellant was examined for service entry on February 
14th, 1956.  At that time, he reported no complaints of ear 
trouble or hearing difficulty.  On physical examination the 
appellants ears were found to be normal and his hearing was 
15/15 for whispered voice.  The examiner concluded that the 
appellant was physically qualified for service.  On February 
23rd the appellant was first seen for complaints of an 
earache and difficulty hearing.  He was provided with 
penicillin and nose drops.  The appellant was again seen the 
next day for problems with his hearing and he was again 
provided with penicillin.  On February 29th he reported that 
he could not hear and he was admitted for further evaluation.  
On March 5th the appellant was evaluated by the Eyes, Ears, 
Nose and Throat (EENT) Clinic.  He reported that he had lost 
his hearing in the right ear one week prior to admission.  On 
examination at that time, the right tympanic membrane was red 
and he was treated with penicillin and nose drops.  On EENT 
examination the right eardrum appeared to have cleared 
although the appellant maintained difficulty in hearing.  He 
further noted that he had had difficulty with the right ear 
for some time.  Slight thickening of the tympanic membrane 
was noted and he was recommended for audiological 
examination.

On March 6th, 1956, the appellant underwent audiological 
examination.  The examiner noted the presence of a marked 
loss of hearing in the right ear and further recommended the 
appellants release from active duty.  A Report of Medical 
Survey dated on March 6th noted that based upon the 
appellants diminished hearing in the right ear, he did not 
meet the minimal acceptable standards for military service.  
On physical examination, it was noted that the appellants 
whispered voice test was 12/15 in the left ear and 2/15 in 
the right ear.  It was further noted that the appellant had 
stated he had diminished hearing in the right ear prior to 
coming into the service.  The appellant was subsequently 
discharged from the service based upon his inability to meet 
the minimum acceptable physical standards.

At his hearing in March 1997, the appellant testified that 
after service discharge he was treated for his ear complaints 
by a private physician for a period of approximately 20 
years.  The physician died in 1976 and the records of 
treatment were destroyed.  He further reported that he 
underwent surgery for his ear in 1976 at the VA hospital in 
Little Rock; however, the records of that surgery are not 
within the claims folder.

On VA examination in May 1996, the appellant continued his 
complaints of impaired hearing on the right side.  On 
examination the right tympanic membrane was thickened and 
residuals of a mastoidectomy were noted.  On audiological 
examination the findings were consistent a severe mixed 
hearing loss in the right ear.  

In reaching the above favorable conclusion, the Board notes 
that 38 C.F.R. § 3.304(b)(3) (1998) provides that signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  In this regard, the Board finds that 
the appellants statements during service regarding problems 
with his right ear prior to service to be of similar 
character to that contemplated by § 3.304(b)(3).  When the 
record is viewed as a whole, there is no other evidence or 
data to establish that the appellant did, in deed, have a 
preexisting right ear disorder.  The lack of any evidence of 
preservice right ear pathology, coupled with the lack of 
pertinent findings on service entry examination in February 
1956, support the presumption of soundness upon the 
appellants entry into service.  As a consequence, there must 
be clear and unmistakable (obvious and manifest) evidence to 
demonstrate that the right ear disorder existed prior to 
service.  The only evidence that a right ear disorder existed 
prior to service is the appellants statement noted above; 
however, this statement alone is not considered to be clear 
and unmistakable evidence of the existence of a pre-service 
right ear disorder through application of the above 
§ 3.304(b)(3) analysis.  The Board finds this true 
particularly in light of the appellants sworn testimony, 
which is corroborated by lay statements, that he did not have 
any right ear problems prior to service entry.

Accordingly, in view of the above, the Board finds that the 
preponderance of the evidence is in favor of entitlement to 
service connection for residuals of a right ear infection to 
include right ear hearing loss.


II.  Increased Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1998).  The average 
impairment is set forth in the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in C.F.R. Part 4, which includes 
Diagnostic Codes which represent particular disabilities.  
The pertinent Diagnostic Codes and provisions will be 
discussed below as appropriate.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates, the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Peyton v. Derwinski, 1 Vet.App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994). 

Nonunion of the Right Clavicle

In October 1995, the RO granted entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for nonunion 
of the right clavicle and assigned a 20 percent disability 
evaluation effective from March 30th, 1995.  The rating board 
noted that during VA hospitalization from December 8th, 1994 
to February 24th, 1995, the appellant developed a subclavian 
vein hematoma secondary to a pseudoaneurysm.  He underwent 
surgical repair which included resection of the head of the 
clavicle.  

In April 1996, the appellant underwent VA electrodiagnostic 
testing of the right shoulder.  Upon completion of the 
testing it was noted that there was no evidence of a median 
nerve compression at the wrist and the diagnostic impression 
was normal study.

In May 1996, a VA examination was conducted.  The appellant 
reported complaints of right shoulder pain which radiated to 
his elbow and across the right clavicle.  On physical 
examination there was enlargement of the head of the right 
clavicle which was markedly tender to touch.  The 
sternoclavicular joint was tender on the right side.  Range 
of motion was forward elevation from 0 to 160 degrees, 
abduction from 0 to 160 degrees, internal rotation from 0 to 
70 degrees, and external rotation from 0 to 80 degrees, with 
pain on all movements of the shoulder.  X-ray examination 
revealed no significant bone, joint or soft tissue 
abnormalities.  The diagnosis was residuals of a surgical 
fracture of the right clavicle with associated right shoulder 
injury.

On VA examination in December 1996, the appellant reiterated 
the history of his shoulder disability and further indicated 
that he had intermittent tingling of his right arm and hand.  
He further noted that he had limited range of motion and 
increased pain with lifting, reaching overhead and with 
weather changes.  On physical examination there was a well-
healed, nontender 10 cm. scar over the right shoulder.  
Palpation of the clavicle revealed surgical absence of the 
medial third of the clavicle.  There was tenderness to 
palpation at the medial end of the clavicle.  Range of motion 
was abduction to 135 degrees, forward flexion 150 degrees, 
internal rotation to 60 degrees and external rotation to 45 
degrees.  Strength and sensation were intact and the 
diagnosis was residuals, resection medial one-third right 
clavicle.

In March 1997, the appellant testified that he experienced 
constant pain in his right shoulder and that he had 
limitation of motion as a result of the surgery.

Analysis

The appellants nonunion of the right clavicle is currently 
rated as 20 percent disabling pursuant to Diagnostic Code 
5203.  The 20 percent rating is the maximum available 
pursuant to this Code.  Accordingly, the Board has reviewed 
all other potentially applicable Codes in light of the 
evidence of record in an effort to determine whether a higher 
evaluation is warranted.  However, there is no evidence of 
ankylosis for evaluation pursuant to Code 5200, limitation of 
motion has not been shown to midway between the side and 
shoulder level for evaluation pursuant to Code 5201 and there 
is no evidence of impairment of the humerus for evaluation 
pursuant to Code 5202.

In view of the above and the lack of any additional evidence 
to the contrary, the Board finds that entitlement to an 
increased disability evaluation on a schedular basis for 
nonunion of the right scapula is not warranted.

The Board further notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. Id.  In 
this regard, the schedular evaluation in this case is not 
shown to be inadequate.

As discussed above, the medical evidence reflects that the 
appellants right shoulder disorder is manifested by 
residuals of resection of the medial clavicle with complaints 
of pain and limitation of motion.  In view of these findings 
and in the absence of evidence of extraordinary symptoms, the 
undersigned concludes that the schedular criteria adequately 
contemplates the nature and severity of the appellants right 
shoulder disorder and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an exceptional or unusual shoulder 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his right shoulder disorder.  In addition, 
there is no recent record of significant or regular 
outpatient treatment for this disability.  With respect to 
employment, there is no evidence within the record to 
establish that the appellants service-connected nonunion of 
the right clavicle has interfered with his employability 
beyond that which is contemplated by the currently assigned 
20 percent evaluation.  As such, it cannot be concluded that 
the overall disability picture presented by the evidence in 
the claims folder reflects marked interference in 
employment.  In the absence of any evidence which reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.



Acute Tubular Necrosis

In June 1995, the RO granted entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 for acute tubular necrosis and assigned 
a 20 percent disability evaluation effective from March 30th, 
1995.  The rating board noted that during VA hospitalization 
from December 8th, 1994 to February 24th, 1995, the appellant 
was found to be suffering from acute tubular necrosis.  He 
was evaluated by the Renal Service and it was concluded that 
the acute tubular necrosis was due to medication provided for 
an infection.  He underwent dialysis and during the remainder 
of the hospitalization his renal function improved.

In May 1996, a VA examination was conducted.  The appellant 
reported that he had some dysuria and nocturia times two.  He 
denied hematuria or pyuria and noted that he believed his 
kidney problems made him weak.  Laboratory studies including 
serum analysis revealed a creatinine level of 3.7 mg./dL and 
a urea nitrogen reading of 32 mg./dL.  Urinalysis revealed a 
urine protein reading of 1+ mg./dL.  The diagnosis was 
residuals of acute tubular necrosis.

On outpatient examination in the Renal Clinic in October 
1996, it was noted that there had not been much change over 
the past 6 months.  The appellants creatinine was 3.6 mg./dL 
and his BUN was 29 mg./dL.  

Analysis

The appellants acute tubular necrosis is currently evaluated 
as 20 percent disabling pursuant to Diagnostic Code 7532.  
The 20 percent disability evaluation is the maximum rating 
available in the absence of renal dysfunction.  Where there 
is constant or recurring albumin with hyaline and granular 
casts or red blood cells, or transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101, a 30 percent disability evaluation is warranted.  
Where there is constant albuminuria with some edema, or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101, a 60 
percent disability evaluation is warranted.  An 80 percent 
disability evaluation is warranted where there is persistent 
edema and albuminuria with BUN 40 to 80 mg.% or creatinine 4 
to 8 mg% or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss or limitation of 
exertion.

After review of the evidence of record, the undersigned 
concludes that entitlement to a 60 percent disability 
evaluation is warranted for the appellants residuals of 
acute tubular necrosis.  The evidence reflects that the 
appellants renal dysfunction is significant as shown by 
laboratory studies to include creatinine levels between 3.6 
to 3.7 mg./dL with albumin.  Furthermore, the appellant has 
consistently reported complaints of lethargy and weakness and 
his blood pressure has been shown to be elevated.  Although 
an outpatient treatment note from the Renal Clinic dated in 
October 1996, noted an assessment that the appellants 
condition was stable with gradual improvement in renal 
function, the overall severity of renal dysfunction indicated 
by the above creatinine levels is deemed to more nearly 
approximate the criteria for a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.7 (1998).


ORDER

Service connection for residuals of a right ear infection 
with right ear hearing loss is granted.

A disability evaluation in excess of 20 percent for nonunion 
of the right clavicle is denied.

A 60 percent disability evaluation for acute tubular necrosis 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
